Citation Nr: 0502722	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for instability, left 
knee, status post reconstruction of the left anterior 
cruciate ligament, currently rated as 10 percent disabling.  

2.  Entitlement to an extension of the veteran's temporary 
total rating because of treatment for a service-connected 
condition requiring convalescence, beyond January 1, 2001, 
under 38 C.F.R. § 4.30. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1990 to 
May 1991.  The veteran also had service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In October 2004, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.   


FINDINGS OF FACT

1.  With consideration of the objective medical evidence as a 
whole and veteran's complaints of pain and functional loss 
due to pain, moderate lateral instability is shown.  The 
veteran's left knee is not shown to be manifested by more 
than moderate recurrent subluxation or lateral instability.  

2.  On October 26, 2004, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant during a video conference hearing that he wished to 
withdraw the issue of entitlement to an extension of the 
veteran's temporary total rating because of treatment for a 
service-connected condition requiring convalescence, beyond 
January 1, 2001 under 38 C.F.R. § 4.30. 
 



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent for 
instability, left knee, status post reconstruction of the 
left anterior cruciate ligament, but no greater, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 
(2004).  

2.  The criteria for withdrawal of the appeal by the 
appellant have been met regarding the issue of entitlement to 
an extension of the veteran's temporary total rating because 
of treatment for a service-connected condition requiring 
convalescence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2001 RO letter to 
veteran informed him of the evidence necessary in order to 
warrant an increased rating for instability of the left knee.  
Specifically, the letter stated that VA needed medical 
evidence showing that the condition had worsened.  
Additionally, the April 2001 rating decision stated that a 
rating of 20 percent was not warranted unless there was 
evidence of moderate subluxation or lateral instability of 
the knee.  Moreover, the March 2002 statement of the case 
(SOC) listed the rating criteria for Diagnostic Code 5257.  
Finally, the March 2001 letter informed the veteran that VA 
had received his VA outpatient treatment records and that he 
was being scheduled for a VA examination.        

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2001 letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, Vet Center records, service 
medical records, Social Security Administration records, or 
evidence from other federal agencies.  The veteran was 
informed that the duty also included developing for private 
records and lay or other evidence, and obtaining a medical 
opinion or examination if such was necessary in order to make 
a decision on the claim.        

In addition, the March 2002 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).    

Here, the veteran was afforded VA examinations in both March 
2001 and February 2002.  Additionally, both the veteran's VA 
medical records and private medical records, to include those 
from Anazia Medical Clinic, Beacham Memorial Hospital and 
Southwest Center for Rehabilitation, have been obtained.  
Furthermore, the Board notes that the veteran submitted a 
statement, received in April 2001, in which he stated that he 
had no additional information to submit.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the March 2002 SOC 
included the language of 38 C.F.R. § 3.159(b)(1).  The March 
2001 VCAA notice, combined with the March 2002 SOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

The veteran asserts that he is entitled to a higher rating 
for his service-connected left knee instability, currently 
evaluated as 10 percent disabling.  He is currently assigned 
a rating under Diagnostic Codes (DC's) 5257-5259.  Under 
38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent 
rating is warranted for cartilage, semilunar, removal of, 
symptomatic.  This is the only rating listed under that 
diagnostic code.  

The Board notes that the veteran currently has a separate 10 
percent rating for arthritis of his left knee under DC 5010; 
however, this issue is not on appeal.  In any event, an 
increased evaluation under DC 5010 is not indicated based on 
the medical evidence cited below. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) in 
coordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the ankle and knee are 
considered major joints.  38 C.F.R. § 4.45 (2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

The Board again notes that the veteran is in receipt of a 
separate 10 percent rating for arthritis of the left knee 
under DC 5010.  See VAOPGCPREC 23-97.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, 38 C.F.R. § 4.71a, DC's 5260 and 5261).  If the 
limitation of motion of the specific joint or joints involved 
is not compensable under the appropriate diagnostic codes, as 
in this case, then a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, as was stated above, 
the only issue before the Board is entitlement to an 
increased rating for instability, left knee, status post 
reconstruction of the left anterior cruciate ligament, thus 
the veteran's arthritis of the left knee will not be 
addressed in this decision.  

VA treatment records reflect that the veteran underwent a 
reconstruction of the left anterior cruciate ligament with 
hamstring autograph in June 2000.  The post-operative 
diagnosis was left anterior cruciate ligament deficient knee 
with posterolateral rotatory instability.  An orthopedics 
progress note, dated July 5, 2000, diagnosed left knee joint 
infection.  An operative report of the same day noted that 
the veteran had had recurrent effusions and hemarthrosis of 
the left knee and was present on that day for 
irrigation/debridement of his left knee.  The report listed a 
post-operative diagnosis of left knee infection status post 
anterior cruciate ligament reconstruction.  A July 15, 2000 
VA progress note reported that the veteran had two 
irrigation/debridements since his surgery.  A July 17, 2000 
VA progress note listed a diagnosis of left knee joint 
infection.    

An August 16, 2000 note from Dr. "G.S." stated that the 
veteran had a left knee infection for which he was being 
treated.  He also stated that the veteran had developed 
arthrofibrosis for which he would need surgery.  September 
2000 VA progress notes also list a diagnosis of left anterior 
cruciate ligament reconstruction infection.  VA progress 
notes reveal that the veteran that a heterotopic ossification 
resection was done on September 13, 2000.  A November 6, 2000 
report from Southwest Center for Rehabilitation stated that 
the therapist aggressively pushed the veteran into flexion 
and achieved 75 degrees passively and 65 degrees actively.  
It was indicated that the veteran's range of motion seemed to 
have reached a plateau at that point.  A December 2000 VA 
progress note reported pain and mild edema.      

A March 2001 VA joints examination report noted that the 
veteran underwent surgery in June 2000 for an anterior 
cruciate ligament repair on his left knee and that subsequent 
to the surgery he developed an infection in the knee.  It was 
reported that the veteran's symptoms at the time of the 
examination were swelling and pain and limited range of 
motion.  It was noted that he used a cane to walk secondary 
to the pain of weight bearing.  Upon physical examination, 
the examiner stated that the knee was swollen and tender.  
There was swelling pretibial all the way to the ankle 
secondary to limited use of the lower extremity, which in 
turn was noted to be secondary to pain within the knee.  
Range of motion was 0 degrees of extension and 50 degrees of 
flexion.  The examiner stated that it could not be flexed 
further than that.  It was stated that the knee was stable 
medially and laterally, as well as posteriorly and 
anteriorly, though there was pain with manipulation.  The 
impression was traumatic arthritis of the left knee.  

Importantly, the examiner stated that the veteran would not 
be able to do any kind of work that required standing or 
walking secondary to severe pain and swelling with limited 
range of motion of his left knee.  It was reiterated that the 
veteran used a cane for ambulation to decrease weight bearing 
upon the knee.   

A June 29, 2001 VA nursing note stated that the veteran 
reported that he had pain and swelling in his leg and knee.  

In a February 2002 VA joints examination report, the examiner 
noted that he had reviewed both the veteran's claims folder 
and the 2001 examination report.  The examiner stated that 
the veteran's major complaint was limited range of motion 
with popping, swelling, and pain in the left knee with 
extended use.  Upon physical examination of the left knee, 
there was 1+ swelling in the knee joint, as well as around 
the patella.  There was crepitation with motion and there was 
tenderness/warmth to the knee.  The range of motion of the 
knee was 80 degrees of flexion, which was limited by pain.  
Passive motion beyond that point was restricted secondary to 
pain in the knee.  Full extension was 0 degrees.  There was 
mild instability both medially and laterally with pain with 
manipulation.  Anteriorly and posteriorly, the knee was 
stable.  The examiner stated that the veteran could not squat 
on the knee secondary to pain.  He did walk with a limp, 
giving to the left knee.  The examiner reported that the 
veteran was not using a cane at the time of the examination, 
but noted that the veteran reported that he would use a cane 
if he had any extended walking to do because his knee, at 
times, would tend to give way with extended use.  The 
examiner then stated "[c]oncerning the issue of DeLuca, the 
veteran does have a degenerative disease of the left knee 
that will render it increasingly unstable during 
exacerbations of swelling/pain, causing the knee to give 
way."  

The examiner further stated that he could not state the 
degree of increased fatigability or the range of motion 
during acute exacerbations with any medical certainty.  He 
indicated that the results of the examination were indicative 
of the veteran's chronic state.  He noted X-rays taken in 
2001 showed changes of post surgery, as well as joint space 
narrowing.  The impression was post reconstruction of the 
left anterior cruciate ligament, as well as degenerative 
arthritis of the left knee.  

A January 2003 report from Anazia Medical Clinic noted that 
the veteran presented complaining of worsening left leg and 
knee pain with swelling.  The assessment included severe 
degenerative joint disease and arthropathy of the left knee.  
A January 2003 radiology report of the left knee stated that 
post surgical changes were noted in the distal femur and 
proximal tibia.  There was a screw in the distal femur.  
There was dystrophic type calcification seen about the 
patella and also possibly associated with the quadriceps 
tendon and patella tendon.  Degenerative changes were also 
present.  No acute fracture was seen and there was no acute 
osseous erosion to suggest osteomyelitis.     

The evidence does not clearly show that the veteran's left 
knee disability is productive of moderate or severe recurrent 
subluxation or lateral instability under DC 5257.  The March 
2001 VA examination report stated that the knee was stable 
medially and laterally, as well as posteriorly and 
anteriorly.  Additionally, although the examiner stated in 
the February 2002 VA examination report that the veteran had 
degenerative disease of the left knee that would render it 
increasingly unstable during exacerbations of swelling and 
pain, this statement was made in the context of discussing 
DeLuca.  The Board notes that since DC 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  
Furthermore, the Board again emphasizes that the veteran is 
separately rated for his arthritis of the left knee.  Upon 
physical examination, the examiner in the February 2002 VA 
examination report stated that the veteran had mild 
instability both medially and laterally with pain with 
manipulation.  Anteriorly and posteriorly, the knee was 
stable.       

Notwithstanding the above, the Board finds that with 
consideration of the veteran's difficulties, as clearly noted 
at his hearing before the Board, a 20 percent evaluation can 
be justified in this case.  The veteran noted many 
difficulties with his knee at hearing and the objective 
medical evidence, as cited above, supports some of the 
veteran's complaints, suggesting that moderate lateral 
instability is indicated.  

While not all of the medical evidence supports a 20 percent 
finding, there is no requirement within VA law that "all" 
the medical evidence supports a veteran's claim.  The 
veteran's testimony, the treatment he has needed for this 
condition, and significant medical evidence (including some 
parts of the March 2001 VA joint examination and the February 
2002 VA examination) would support a finding of moderate 
lateral instability, with consideration of the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that the medical evidence 
received on the critical issue of whether the veteran has 
moderate lateral instability is in relative equipoise.  The 
claim is, therefore, granted, to this extent.

A higher rating than 20 percent is not available under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5258, a 20 
percent disability evaluation is granted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint.  This is the only rating 
listed for this diagnostic code.  Here, there is no evidence 
of such a condition of the veteran's left knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.  In the absence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262 (2004).  Severe lateral instability is not found 
on objective evaluation.  This is clearly indicated within 
the March 2001 VA joint examination and the February 2002 VA 
examination.

As the preponderance of the evidence is against the veteran's 
increased rating claim beyond 20 percent, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.  

			III.  Extension of a Temporary Total Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  During the 
videoconference hearing held on October 26, 2004, a colloquy 
was conducted between the veteran's authorized representative 
and the veteran in which the veteran stated that he was not 
asking for an extension of the 100 percent rating, but was 
only asking for an increased rating.  When the representative 
then stated that this was one of the issues, the veteran 
responded by stating "somebody got that wrong."  He stated 
further "[t]hat's not what I've been asking for, no."     

The veteran's substantive appeal and notice of disagreement 
make no reference to this issue, directly or indirectly.  The 
veteran's written statements to the Board and the RO, along 
with the veteran's oral statements, which has been 
memorialized in the hearing transcript, constitutes a valid 
withdrawal of the veteran's appeal on this issue.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  The issue appears to have 
been a misunderstanding between the RO and the veteran.  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  In any event, while this issue is not before 
the Board at this time, the Board finds no basis to grant 
this claim.          


ORDER

A rating of 20 percent for instability, left knee, status 
post reconstruction of the left anterior cruciate ligament, 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.  

The appeal is dismissed with regard to the issue of 
entitlement to an extension of the veteran's temporary total 
rating because of treatment for a service-connected condition 
requiring convalescence, beyond January 1, 2001 under 
38 C.F.R. § 4.30. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


